Pob Cuarto, los únicos errores señalados por la ape-lante son los siguientes: (1) Que la corte inferior cometió error en la apreciación de las pruebas y al declarar como declaró sin lugar la demanda en este caso; (2) Que la corte inferior cometió error al declarar como declaró, en su sen-*969tencia que la ley y los hechos estaban a favor de la deman-dada y en contra de la demandante; (3) Que la corte inferior cometió error al imponer las costas, que incluyen hono-rarios de abogados, a la parte demandante;
Por Cuanto, las cuestiones así planteadas resultan mas bien de hecho que de derecho.
Por Cuanto, después de un detenido estudio de los autos a la luz del alegato de la apelante y de los argumentos es-critos y orales de la apelada, no encontramos que se haya cometido abuso de discreción ni error tan manifiesto que requiera la revocación o modificación de la sentencia apelada;
• Por TaNto, s'e confirma la sentencia dictada en marzo 10, 1922.